NUMBER 13-08-133-CR


				  COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

KEITH MCKINNEY,		 				                   Appellant,

v.


THE STATE OF TEXAS,						           Appellee.
 

On appeal from the 28th District Court 
of Nueces County, Texas
 

MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Vela

Memorandum Opinion by Justice Vela


	Appellant, Keith McKinney, was indicted for the criminal offense of bribery, alleged
to have occurred on October 4, 2007.  See Tex. Penal Code Ann § 36.02 (Vernon 2006). 
McKinney pled not guilty and, after a jury trial,  was found guilty.  On February 7, 2008, the
trial court assessed punishment at five years imprisonment.  Concluding that "there are no
meritorious issues for appeal," appellant's counsel filed a brief in which he reviewed the
merits, or lack thereof, of the appeal.  The State has not filed a brief.  We affirm.
I.  Compliance with Anders v. California
	Appellant's court-appointed counsel filed an Anders brief in which he has concluded
that there are no appealable issues for this Court to consider.  See Anders v. California,
386 U.S. 738, 744 (1967).  Appellant's brief meets the requirements of Anders.  Id. at 744-45; see High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978).  In
compliance with Anders, following his review of the court's file and the transcripts, his
research, and his correspondence with appellant, counsel presented a professional
evaluation of the record including, among other things, a review of grand jury proceedings,
pre-trial motions, research and investigation, competency, sentencing, right to present
evidence during the guilt/innocence and punishment stages, and right to appeal.  See
Anders, 386 U.S. at 744; Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see
also High, 573 S.W.2d at 812.
         Counsel has informed this Court that he has reviewed the appellate record and
concludes there are no arguable grounds for reversal.  He has also informed this Court that
he provided appellant with a copy of the transcripts in his case and notified appellant of his
right to review the record and to file a pro se response to counsel's brief and motion to
withdraw.  See Anders, 386 U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503,
509 (Tex. Crim. App. 1991) (en banc); High, 573 S.W.2d at 813.  More than thirty days
have passed, and no pro se brief has been filed.
II. Independent Review
	The United States Supreme Court advised appellate courts that upon receiving a
"frivolous appeal" brief, they must conduct "a full examination of all the proceedings to
decide whether the case is wholly frivolous."  Penson v. Ohio, 488 U.S. 75, 80 (1988); see
Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.-Corpus Christi 2003, no pet.). 
Accordingly, we have carefully reviewed the record and have found nothing that would
arguably support an appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.
2005); Stafford, 813 S.W.2d at 509.  We agree with counsel that the appeal is wholly
frivolous and without merit.  See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of
Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs
and reviewed the record for reversible error but found none, the court of appeals met the
requirements of Texas Rule of Appellate Procedure 47.1.").
III. Conclusion
	The judgment of the trial court is affirmed.  Additionally, counsel's motion to
withdraw as appellate counsel is hereby granted.  We order counsel to notify appellant of
the disposition of this appeal and of the availability of discretionary review.  See In re K.D.,
S.D., and J.R., 127 S.W.2d 66, 68 n.3 (Tex. App.-Houston [1st Dist.] 2003, no pet.) (citing
Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (en banc) (per curiam)).
 
																				ROSE VELA
 Justice


Do not publish.				
Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and 
filed this 19th day of February, 2009.